IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

QUINZELL FERRELL, Civil No. 3:18-cv-1835
Plaintiff © == (Judge Mariani)
' ;
JOHN E. WETZEL, et al.,
Defendants
ORDER
AND NOW, this 5, of Jun

Memorandum of the same date, IT IS HEREBY ORDERED THAT:

RDER
e, 2019, for the reasons set forth in the Court's

1. This action is DISMISSED pursuant to Federal Rule of Civil Procedure 41(b).
2. All pending motions (Docs. 16, 19) are DISMISSED.
3. The Clerk of Court is directed to CLOSE this case.

4. Any appeal from this Order is DEEMED frivolous and not in good faith. See
28 U.S.C. § 1915(a)(3).

 

Robert D. Mariani
United States District Judge

 
